Title: To James Madison from James Leander Cathcart, 22 July 1806
From: Cathcart, James Leander
To: Madison, James



Sir,
Boston July 22nd. 1806.

I was hond: with your esteem’d favor of the 15th: inst: this morning, & immediately paid into the hands of the Ambassador the sum of 2643 dollars, the amount of cash paid by him for the articles sent to Washington, and have taken his receipt for the same in full of all demands: I made use of every suggestion mentioned in your letter, & many more of less magnitude, to induce him to believe, that the failure (in part) of his enterprize, ought to be attributed to the right cause, but with little effect; self interest is the deity whom he adores and until he receiv’d the cash he was petulant & insolent to an unparaleld degree.  He is now apparently at ease, & I will endeavor to keep him so until he embarks.
The invoices & bills of parcels of the goods which I have purchased as presents shall be forwarded in duplicates as you have directed, & I request you to favor me with your instructions relative to the measures which ought to be pursued when the rest of his suite arrives provided they prove refractory: I have heard nothing from them since I dispatch’d Carlo on the 17th: inst. the particulars of which I communicated to Mr: Wagner in mine of the 20th: inst: supposing that you might probably be absent from the seat of Government.  As the Ambassador has now a considerable sum in this Bank Irequest that an order may be sent from the Treasury to pay him his ballance in gold or silver before he embarks.  I have the honor to be very respectfully & with great esteem Sir Your Obnt. Servt.

James Lear: Cathcart

